Citation Nr: 0805602	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for 
sociopathic personality disorder with passive aggressive 
trends, previously characterized as a nervous condition and a 
brain disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which declined to find that new and material 
evidence had been received to reopen the veteran's previously 
denied claim of service connection for sociopathic 
personality disorder with passive aggressive trends.

In January 2008, the veteran testified before the undersigned 
at a hearing here at Central Office.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In an August 1980 rating decision, the veteran was denied 
service connection for a nervous condition.  The veteran 
sought to reopen the claim, and in an October 1990 rating 
decision, the veteran's request to reopen was denied as the 
RO had not received new and material evidence for the 
veteran's claim of service connection for a nervous 
condition.  The veteran again sought to reopen his claim of 
service connection, and in a March 1998 rating decision, the 
RO found that no new and material evidence had been submitted 
to reopen his claim of service connection for a brain 
disorder, formerly characterized as a nervous condition.  In 
an August 2002 claim, the veteran sought to reopen his 
previously denied claim of service connection for a mental 
condition.  In a January 2003 rating decision, the RO 
declined to reopen the veteran's claim of service connection 
for sociopathic personality disorder with passive aggressive 
trends.  The veteran was advised of that rating but did not 
appeal the denial.  

In September 2003, the veteran requested service connection 
for sociopathic personality disorder with passive aggressive 
trends, formerly claimed as a nervous condition and a brain 
disorder.  He was provided with a notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) in a letter dated in October 2003, but was not 
specifically advised of the basis for the prior denial and of 
the evidence needed to reopen the previously denied claims, 
as is now required pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Therefore, this matter must be remanded in 
order to ensure that the veteran is properly advised of the 
evidence needed to substantiate his claim.

Additionally, at his January 2008 hearing here at Central 
Office, the veteran apparently indicated that he was 
currently receiving psychiatric treatment from the Washington 
D.C. VA Medical Center.  He testified that VA physicians had 
diagnosed him as having schizophrenia.  He also testified 
that, in the past, he had discontinued seeking psychiatric 
treatment, as he felt he no longer needed to continue with 
it.  The most recent VA treatment records associated with the 
claims file are dated from August 2002 to September 2002.  
Accordingly, the Board finds that there is insufficient 
evidence upon which to render a decision on the veteran's 
claim of whether new and material evidence has been submitted 
to reopen the previously denied claim of service connection 
for sociopathic personality disorder with passive aggressive 
trends.  Specifically, to the extent such records exist, the 
veteran's most recent medical treatment records are not 
associated with his claims file.  Moreover, and as noted 
above, the veteran has apparently referenced continued VA 
Medical Center treatment for his psychiatric condition.  
Thus, the claim must be remanded to ensure that all 
outstanding medical evidence regarding the veteran's current 
psychiatric condition is associated with the veteran's claims 
file.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim for service connection for a 
sociopathic personality disorder with 
passive aggressive trends, and which 
notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
the benefit sought, that is, service 
connection.  

The veteran should additionally be advised 
of what constitutes new and material 
evidence sufficient to reopen a 
previously-denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial(s), as outlined by 
the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to September 2002, the date of the most 
recent evidence of record, should also be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  


The purpose of this REMAND is to cure an evidentiary and 
procedural defect and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


